Citation Nr: 0831229	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-11 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.

Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1963 and from August 1964 to July 1982.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In May 2005, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
this hearing is of record.

In a May 2005 statement, the veteran requested service 
connection for a left knee injury and a left ankle injury.  
These issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Chronic hypertension was not present until more than one 
year following the veteran's discharge from service and is 
not etiologically related to service.

2.  A chronic heart disorder was not present until more than 
one year following the veteran's discharge from service, and 
no current heart disorder is etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 
(2007).

2.  Heart disability was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided the notice 
required by the VCAA in letters mailed in August 2003 and 
March 2006.  Although the veteran was not provided notice 
with respect to the disability-rating or effective-date 
element of the claims until after the initial adjudication of 
the claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for either disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claims is no more than 
harmless error.

The record reflects that the RO has obtained the veteran's 
service medical records, records from the Social Security 
Administration, and all available post-service medical 
records identified by the veteran.  In particular, the Board 
notes that there are historical references in the medical 
records that the veteran sustained a myocardial infarction in 
1980's.  The RO informed the veteran of this and requested 
him to provide the identifying information and authorization 
necessary for it to obtain the medical records pertaining to 
the myocardial infarction.  The veteran responded by 
indicating that he didn't sustain a myocardial infarction in 
the 1980's and he didn't recall providing that history.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
evidence.

The Board acknowledges that the RO did not afford the veteran 
a VA examination in response to either claim and did not 
obtain a medical opinion addressing the etiology of either 
claimed disability.  The Board has determined that no such 
examination or opinion is required in this case because the 
medical evidence currently of record is sufficient to decide 
both claims and there is no reasonable possibility that such 
development would result in evidence to substantiate either 
claim.  In this regard, the Board notes that service medical 
records do not show that the veteran was diagnosed with any 
heart disorder or found to have chronic hypertension.  In 
addition, there is no post-service medical evidence of either 
claimed disability until many years following his discharge 
from service or medical evidence suggesting that either 
disability is etiologically related to service.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
hypertension and heart disability because his blood pressure 
was elevated and an electrocardiogram was abnormal while he 
was on active duty.

The service medical records do show that in connection with 
his examination for retirement in February 1982, the veteran 
gave a history of elevated blood pressure readings with no 
diagnosis of hypertension.  On the retirement examination, 
the blood pressure readings were 148/86 and 130/90.  In 
addition, an electrocardiogram disclosed non specific 
changes.  Because of these non specific changes and the 
possibility of hypertension, a cardiovascular consultation 
was performed.  All blood pressure readings were normal 
during the consultation.  The consultant's impression was 
normal cardiovascular exam.  Thus, it is clear that service 
medical records do not establish the presence of hypertension 
or any heart disorder.

The earliest post-service medical evidence documenting any 
heart disorder is a private medical record showing that the 
veteran was diagnosed with coronary artery disease in May 
1995.  Other records show that he gave a history of 
sustaining a myocardial infarction in 1989.  As discussed 
above, the veteran does not recall having a myocardial 
infarction in the 1980's or giving this history.  The 
earliest medical evidence of hypertension is an October 1999 
private medical record showing a diagnosis of hypertension.  
An April 1995 private medical record shows that he denied 
having any history of hypertension.  None of the post-service 
medical evidence provides a nexus between either claimed 
disability and the veteran's active service.  

In essence, the evidence of a nexus between the veteran's 
claimed disabilities and his active service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus since laypersons, such as the veteran, are 
not qualified to render an opinion requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against these claims.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disability is 
denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


